The opinion of the court was delivered by
Redfield, J.
1. It is now the settled law of the State, that one, who indorses his name upon a promissory note in blank, he not being the payee, is prima facie holden as a joint promissor. Barrows v. Lane, 5 Vt. 161. Knapp v. Parker, 6 Vt. 642. Flint v. Day, 9 Vt. 345.
2. It is, perhaps, equally well settled, every where, that the effect of such an indorsement may be controlled by oral evidence of the contract made at the time. Sandford v. Norton, 14 Vt. 228, and cases cited.
3. The present contract of the defendant must be considered as made for the benefit of Prentiss, and no testimony can be received, which would not be good against him. Under this view of the case it is impossible to say that the conversation between the defendant and George P. Riker had any legal tendency to prove the issue in the case. Prentiss was not present, nor was George P. Riker his agent; and the defendant’s naked declarations are not evidence, except against himself, in any case; certainly not in his own favor. And it might be easily shown, that even the defendant’s declarations would only make his undertaking an absolute guaranty; which would not materially vary his obligation.
4. As this note had not been indorsed, we think the action might well be brought in the’ name of the payee.
Judgment reversed, and case remanded for a new trial.